Cite as 2017 Ark. App. 35

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-16-322


                                                  Opinion Delivered   January 25, 2017
JAYLAN EALY
                               APPELLANT          APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
V.                                                SECOND DIVISION
                                                  [NO. 60CR-14-824]
STATE OF ARKANSAS
                                 APPELLEE         HONORABLE CHRISTOPHER
                                                  CHARLES PIAZZA, JUDGE

                                                  AFFIRMED



                          N. MARK KLAPPENBACH, Judge

       Appellant Jaylan Ealy challenges the sufficiency of the evidence supporting his

conviction for committing a terroristic act. Appellant argues that his conduct did not meet

the statutory definition of a terroristic act. We affirm.

       Appellant was charged with aggravated robbery, first-degree battery, aggravated

assault, and committing a terroristic act following a shooting outside a party in North Little

Rock. Testimony at trial established that Jerod Crutchfield attended the party with three

other teenagers. When the four were leaving the party, they walked past appellant, who

asked Crutchfield for marijuana and then for change. After Crutchfield got in his vehicle,

appellant approached the open driver’s door, pulled out a gun, and told Crutchfield to give

him “everything.” Crutchfield testified that after telling appellant that he did not have

anything, appellant got mad and attempted to hit him with the gun. Crutchfield then pulled
                                  Cite as 2017 Ark. App. 35

out his own gun, and appellant shot four times, striking Crutchfield in the jaw, neck,

shoulder, and leg.

       At the time he was shot, Crutchfield was sitting in the driver’s seat of his vehicle with

the door open, and appellant was standing outside the vehicle. A detective testified that two

.380 casings were found inside the vehicle and one was found outside the vehicle. The

detective said that the gun was in close proximity to the vehicle when it was discharged.

Appellant was convicted of all charges as well as firearm enhancements and was sentenced

to an aggregate of fifty-five years’ imprisonment. Appellant appeals only his conviction for

committing a terroristic act.

       In reviewing a challenge to the sufficiency of the evidence, we view the evidence in

the light most favorable to the State and consider only the evidence that supports the verdict.

Hunt v. State, 354 Ark. 682, 128 S.W.3d 820 (2003). We affirm a conviction if substantial

evidence exists to support it. Id. Substantial evidence is that which is of sufficient force and

character that it will, with reasonable certainty, compel a conclusion one way or the other,

without resorting to speculation or conjecture. Id.

       A person commits a terroristic act if, while not in the commission of a lawful act, the

person shoots at or in any manner projects an object at a conveyance which is being operated

or which is occupied by another person with the purpose to cause injury to another person

or damage to property. Ark. Code Ann. § 5-13-310(a)(1) (Repl. 2013). Appellant bases his

appeal on the interpretation of the phrase “shoots at a conveyance.”


                                               2
                                  Cite as 2017 Ark. App. 35

       We review issues of statutory construction de novo. Thompson v. State, 2014 Ark.
413, 464 S.W.3d 111. We construe criminal statutes strictly, resolving any doubts in favor

of the defendant. Id. We also adhere to the basic rule of statutory construction, which is to

give effect to the intent of the legislature. Id. We construe the statute just as it reads, giving

the words their ordinary and usually accepted meaning in common language, and if the

language of the statute is plain and unambiguous, and conveys a clear and definite meaning,

there is no occasion to resort to rules of statutory interpretation. Id. A statute is ambiguous

only where it is open to two or more constructions, or where it is of such obscure or

doubtful meaning that reasonable minds might disagree or be uncertain as to its meaning.

Magness v. State, 2012 Ark. 16, 386 S.W.3d 390.

       Appellant contends that the word “at” in the phrase “shoots at a conveyance” has

several meanings and that we should apply its narrowest meaning—“that which is the goal

of an action or that toward which an action is directed.” He argues that his goal in firing the

gun from point blank range was to shoot the victim. Appellant contends that he was

standing so close to the open driver’s-side door that he shot directly at the victim and did not

shoot at a conveyance.1 The State argues that, when reading the entire provision and not just


       1
        In a case cited by appellant, the California Supreme Court rejected the argument that
a defendant had not shot “at” a vehicle because the gun had crossed the threshold of the
vehicle. People v. Manzo, 270 P.3d 711 (Cal. 2012). The court held that a more reasonable
interpretation of the statute recognized a violation when the shooter stands outside and fires
at an occupied motor vehicle, regardless of whether the shooter is standing so close that the
gun breaks the plane of the vehicle. Here, appellant acknowledges that he was standing
outside the vehicle when he fired the gun.

                                                3
                                 Cite as 2017 Ark. App. 35

the isolated phrase, the statute clearly requires the defendant to have the goal or purpose of

causing injury to another person or damage to property, not the goal or purpose of shooting

the conveyance. The State contends that appellant necessarily shot at the vehicle when he

shot at the victim seated in the vehicle, thus committing the offense of a terroristic act.

       We agree with the State. The plain language of the statute provides that the necessary

intent, or goal of the action, is the purpose to cause injury to another person or damage to

property, and that shooting at or projecting an object at a conveyance is a secondary act. See

Frost v. State, 2010 Ark. App. 163 (holding that intent to shoot at a vehicle is not required).

The legislative intent to protect against injury or damage is evidenced by the plain language

of the statute. The appellant’s goal to shoot and injure the victim was the material element

of the offense. Appellant had the requisite mental purpose of injuring the victim, and to

accomplish this goal, he shot into an occupied vehicle. We hold that this conduct constitutes

shooting at an occupied conveyance with the purpose to cause injury to another person.

       Affirmed.

       HARRISON and WHITEAKER, JJ., agree.

       William R. Sipson, Jr., Pub. Def., by: Clint Miller, Deputy Pub. Def., for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                              4